Case 2:19-cv-03365-DRH-SIL Document 55-5 Filed 05/11/20 Page 1 of 2 PagelD #: 1033

STATE OF NEW YORK, COUNTY OF: SS.:
|, the undersigned, an attorney admitted to practice in the courts of New York State,
Oo Certification By Attorney
certify that the within , has been compared by me with the original and found to be a true and
complete copy.
oO Attorneys Affirmation
State that | am the attorney(s) of record for in the within action; | have read
the foregoing and know the contents thereof; the same is true to my knowledge,

except as to the matters therein alleged to be on information and belief, and as to those matters | believe it to be
true. The reason this verification is made by me and not by

The grounds of my belief as to all matters not stated upon my knowledge are as follows:

| affirm that the foregoing statements are true, under penalties of perjury.

 

Dated: Print Name Beneath

STATE OF NEW YORK, COUNTY OF: SS.:

|, the undersigned, being duly sworn, depose and say: | am

Qo Individual Verification

in the action; | have read the foregoing , and know the contents thereof; the same is true to my

own knowledge, except as to the matters therein stated to be alleged on information and belief, and as to those
matters | believe it to be true.

Oo Corporate Verification

the of a corporation and a party in the within action; | have read the foregoing

and know the contents thereof; and the same is true to my own knowledge, except as to the
matters therein stated to be alleged upon information and belief, and as to those matters ! believe it to be true.
This verification is made by me because the above party is a corporation and | am an officer thereof.

The grounds of my belief as to all matters not stated upon my own knowledge are as follows:

Sworn to before me on

 

Print Name Beneath

STATE OF NEW YORK, COUNTY OF NASSAU SS.: {If more than one box is checked — type of service used indicated below}

|, the undersigned, being sworn, say: | am nota party to the action, am over 18 years of age and reside at
Floral Park, New York.

On February 20, 2020 | served the within NOTICE OF MOTION FOR SUMMARY JUDGMENT
Ea] Service By Mail by mailing a copy to each of the following persons at the last known address set
forth after each name below.
o personal Service on by delivering a true copy of each personally to each person named below at the
address indicated. | knew each person served to be the person mentioned and
described in said papers as a party therein:

oO Service By ElectronicMeans by transmitting a copy to the following by
G FAX at the telephone number set forth after each name below
0 E-MAIL at the E-Mail address set forth after each name below, which was
designated by the attorney for such purpose, and by mailing a copy to the
address set forth after each name.
oO Overnight Delivery Service by dispatching a copy by overnight delivery to each of the following persons at
the last known address set forth after each name below.
Daniel E. DeCicco, Esq. Kent D. Krabill (pro hac vice)
DARGER, ERRANTE, YAVITZ & BLAU, LLP Clint Cowan (pro have vice)
Attorneys for Plaintiff LYNN PINKER COX HURST, LLP
116 East 27' Street 2100 Ross Avenue — Suite 2700
New York, NY 10016 Dalias, TX 752! c
(212) 452-5300 > Vy, l ~
E-RYANT

JOHN ERA a TT
Notary Pubic, Siate of Nefhaydia Villari-Murphy
__ No. 4833430
Qualified in Nassau Coun

Sworn to before me on Febr 20, 2020 Commission Expires Sept. 30. 2 > (
Gr z& Ce

 
NOTICE OF ENTRY

Tt
CSPLEASE take notice that the within is a (certified)

“true copy of a
duly entered in the office of the clerk of the within

Cnamed court on

g
ot
@
Q.

,

Yours, etc.
RYAN, BRENNAN & DONNELLY LLP
ttorneys for

Office and Post Office Address

131 TULIP AVENUE
FLORAL PARK, N.Y. 11001

ttorney(s) for

NOTICE OF SETTLEMENT,

PLEASE take notice that an order

t 55-5 Filed05/11/20 Page 4 of 2 Page
o

Cof which the within is a true copy will be presented for
<settlement to the Hon.
5

e

Sone of the judges of the within named Court, at
a

_jon
mat. M.

Dated,

or Yours, etc.

a RYAN, BRENNAN & DONNELLY LLP
(eAttorneys for

9

9 Office and Post Office Address

3G 131 TULIP AVENUE

o FLORAL PARK, N.Y. 11001

y

qlo

Attorney(s) for
O

Index No. 2:19-cv-03365-SJF-SIL Year
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

CENTRAL ISLIP DIVISION

 

APTIVE ENVIRONMENTAL, LLC,
Plaintiff,
v.
VILLAGE OF EAST ROCKAWAY, NEW YORK,

Defendant.

 

DEFENDANT VILLAGE OF EAST ROCKAWAY’S
NOTICE OF MOTION FOR SUMMARY JUDGMENT

Signature (Rule 130-1.1-a}
e ly
Che cf —
Print Name peneas / JOHN E. RYAy

RYAN, BRENNAN & DONNELLY LLP
Defendant

 

 

Attorneys for

Office and Post Office Address
131 TULIP AVENUE
FLORAL PARK, N.Y. 11001
(516) 328-1100

 

To

Attorney(s) for

 

Service of a copy of the within is hereby admitted.
Dated

 

Attorney(s) for

 
